Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randy Tejeda #76764 on 7/15/2022.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method comprising: compiling, by one or more computer processors, a list of asynchronous web calls associated with a retrieved webpage; mapping, by one or more computer processors, each asynchronous web call in the complied list of asynchronous web calls with one or more respective HTML snippets; calculating, by one or more computer processors, an alteration score for each asynchronous web call in the complied list of asynchronous web calls, wherein the alteration score signifies a likelihood of a respective asynchronous web call subsequently changing associated content within a temporal period based on historical versions of the retrieved webpage; calculating, by one or more computer processors, an interest value for the content associated with one or more asynchronous web calls utilizing a model trained with user specific content pattern history and historically suspended web calls or web calls reloaded in an absence of action from a user, wherein the interest value is a level of user interest for the identified content; and dynamically suspending, by one or more computer processors, one or more asynchronous web calls utilizing respective calculated alteration scores,[[and]] respective calculated interest values, wherein suspending the web call prevents changing associated content[[.]]; 
wherein the trained model is a LSTM; 
wherein the LSTM is trained utilizing the identified content, one or more cached web calls, corresponding HTML, and an associated user profile.

8. (Currently Amended) A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising: program instructions to compile a list of asynchronous web calls associated with a retrieved webpage; program instructions to map each asynchronous web call in the complied list of asynchronous web calls with one or more respective HTMIL snippets; program instructions to calculate an alteration score for each asynchronous web calls in the complied list of asynchronous web call, wherein the alteration score signifies a likelihood of a respective asynchronous web call subsequently changing associated content within a temporal period based on historical versions of the retrieved webpage; program instructions to calculate an interest value for the content associated with one or more asynchronous web calls utilizing a model trained with user specific content pattern history and historically suspended web calls or web calls reloaded in an absence of action from a user, wherein the interest value is a level of user interest for the identified content; and program instructions to dynamically suspend one or more asynchronous web calls utilizing respective, calculated alteration scores, and respective calculated interest values, wherein suspending the web call prevents changing associated content; 
wherein the trained model is a LSTM.
wherein the LSTM is trained utilizing the identified content, one or more cached web calls, corresponding HTML, and an associated user profile.

15. (Currently Amended) A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the stored program instructions comprising: program instructions to compile a list of asynchronous web calls associated with a retrieved webpage; program instructions to map each asynchronous web call in the complied list of asynchronous web calls with one or more respective HTMIL snippets; program instructions to calculate an alteration score for each asynchronous web calls in the complied list of asynchronous web call, wherein the alteration score signifies a likelihood of a respective asynchronous web call subsequently changing associated content within a temporal period based on historical versions of the retrieved webpage; program instructions to calculate an interest value for the content associated with the one or more asynchronous web calls utilizing a model trained with user specific content pattern history and historically suspended web calls or web calls reloaded in an absence of action from a user, wherein the interest value is a level of user interest for the identified content; and program instructions to dynamically suspend one or more asynchronous web calls utilizing respective calculated alteration scores, and respective calculated interest values , wherein suspending the web call prevents changing associated content[[.]];
wherein the trained model is a LSTM.
wherein the LSTM is trained utilizing the identified content, one or more cached web calls, corresponding HTML, and an associated user profile.
Please cancel claims 4 and 5, 11, 12, 18, 19.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-10, 13-18, 20 are allowable over the prior art of record: the closest prior art of record (Thubertet  al. U.S. patent application publication 20140298159) does not teach or suggest in detail "compiling, by one or more computer processors, a list of asynchronous web calls associated with a retrieved webpage; mapping, by one or more computer processors, each asynchronous web call in the complied list of asynchronous web calls with one or more respective HTML snippets; calculating, by one or more computer processors, an alteration score for each asynchronous web call in the complied list of asynchronous web calls, wherein the alteration score signifies a likelihood of a respective asynchronous web call subsequently changing associated content within a temporal period based on historical versions of the retrieved webpage; calculating, by one or more computer processors, an interest value for the content associated with one or more asynchronous web calls utilizing a model trained with user specific content pattern history and historically suspended web calls or web calls reloaded in an absence of action from a user, wherein the interest value is a level of user interest for the identified content; and dynamically suspending, by one or more computer processors, one or more asynchronous web calls utilizing respective calculated alteration scores, respective calculated interest values, wherein suspending the web call prevents changing associated content; wherein the trained model is a LSTM; wherein the LSTM is trained utilizing the identified content, one or more cached web calls, corresponding HTML, and an associated user profile" in combination with all the elements of the independent claim as argued by the Applicant.
Kim teaches the dynamic content is retrieved from one of the set time points and displayed using the stored associated information which ensures that the dynamic changing content of a web page is efficiently controlled. The instruction of stopping the dynamic content change operation efficiently stops re-layout and re-painting irrespective of the changed content of the data structure for rendering the web page including the currently changing content. Whereas, stated above, Applicant's claimed invention states "compiling, by one or more computer processors, a list of asynchronous web calls associated with a retrieved webpage; mapping, by one or more computer processors, each asynchronous web call in the complied list of asynchronous web calls with one or more respective HTML snippets; calculating, by one or more computer processors, an alteration score for each asynchronous web call in the complied list of asynchronous web calls, wherein the alteration score signifies a likelihood of a respective asynchronous web call subsequently changing associated content within a temporal period based on historical versions of the retrieved webpage; calculating, by one or more computer processors, an interest value for the content associated with one or more asynchronous web calls utilizing a model trained with user specific content pattern history and historically suspended web calls or web calls reloaded in an absence of action from a user, wherein the interest value is a level of user interest for the identified content; and dynamically suspending, by one or more computer processors, one or more asynchronous web calls utilizing respective calculated alteration scores, respective calculated interest values, wherein suspending the web call prevents changing associated content; wherein the trained model is a LSTM; wherein the LSTM is trained utilizing the identified content, one or more cached web calls, corresponding HTML, and an associated user profile". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claims 8-10, 13-14, 35 U.S.C. 101 rejection for signal per se was given because paragraph 43 of Applicant’s specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” This section states on the record that the computer readable storage medium is non-transitory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444